The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance

1.	Claims 1-4, 6-15, and 17-22 are allowed.


Reasons for allowance:


Regarding claim 1:
The closest art of record singly or in combination fails to teach  “comparing the target voltage with a first preset voltage to obtain a comparison result; outputting, by the first voltage module, a firs target voltage based on the comparison result and the first preset voltage, outputting a first common voltage after performing data conversion on the first target voltage;  sending the comparison result to a second voltage module after performing data processing on the comparison result; and outputting, by the second voltage module, a second common voltage according to the comparison result and a second preset voltage (see [0055-0056, 0071-0072, 0087-0094], Fig. 1-2)” as recited in claim.
  
Regarding claim 10:
The closest art of record singly or in combination fails to teach “ performing a difference comparison on the target voltage and a first preset voltage to obtain a difference comparison result; outputting, by the first voltage module, a first common voltage based on the difference comparison result and the first preset voltage, and sending the difference comparison result to a second voltage module after performing 

Regarding claim 18:

 The closest art of record singly or in combination fails to teach “compare the target voltage with a first preset voltage to obtain a comparison result, wherein: the first voltage module is further configured to output a first  target voltage based on the comparison result and the first preset voltage, output a first common voltage after performing data conversion on the first target voltage; and send the comparison result to a second voltage module after performing data processing on the comparison result; and the second voltage module is communicatively connected to the first voltage module and configured to output a second common voltage according to the comparison result and a second preset voltage” as recited in claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAHEDA A ABDIN/           Primary Examiner, Art Unit 2692